Citation Nr: 1343254	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in October 2011 to obtain treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Bilateral hearing loss was not present during service, was not manifest within one year of discharge from service and currently diagnosed bilateral hearing loss did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in July 2008 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in October 2008 and November 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

The Veteran contends that he has bilateral hearing loss due to in-service noise exposure; in-service acoustic trauma was previously conceded by the Board in October 2011.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include his April 1965 enlistment examination that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
10 (20)
5 (15)
20 (30)
10 (15)

His discharge examination in September 1967 showed that the Veteran had puretone thresholds (converted from ASA to ISO units), in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
XXXX
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
XXXX
0 (5)

His STRs reflect no treatment for, or diagnosis of, bilateral hearing loss.  They also do not show that he received hearing aids during service.  
VA examinations in connection with nonservice-connected pension claims in March 1980, October 1982 and February 1990 do not contain any complaints of bilateral hearing loss.  Although post-service VA treatment records beginning in 1983 are of record, the earliest indication of bilateral hearing loss was in May 2002 when the Veteran's symptoms during an Agent Orange examination included "some bilateral hearing loss."  He was diagnosed with a hearing deficit in March 2008.  An April 2008 audiology consultation shows that the Veteran was diagnosed with moderate/moderately severe sensorineural hearing loss.  No opinion regarding the etiology was provided.

The Veteran was afforded a VA examination in October 2008.  He reported having bilateral hearing loss since about 1967 and that he was fitted with hearing aids in service but there was "no record of it."  He stated that he wore those hearing aids for several years, then did not wear hearing aids until recently.  His in-service acoustic trauma was reported.  The Veteran also reported working with chainsaws occupationally for 15 years, always with ear protection and hunting in the past, without ear protection.  Results of audiological tests were not reported due to poor reliability.  The examiner opined that they were unable to provide an opinion regarding whether the Veteran's bilateral hearing loss was related to service without resorting to mere speculation.  The rationale was that they could not form an opinion without a reliable audiogram.

At his February 2011 hearing, the Veteran testified that he noticed difficulty hearing three to four months after his arrival in Vietnam.  February 2011 Hearing Transcript (T.) at 5.  He testified that from around the age of 12 or 13 until 16 or 17, he used chainsaws prior to service, but that he wore hearing protection all the time.  Id. at 7.  He also testified that during that time, he hunted just about every day without hearing protection.

The Veteran was afforded another VA examination in November 2011.  Test results were not reported as they were not valid for rating purposes.  The examiner reported that despite repeated reinstruction and testing, intertest reliability was poor.  Speech reception thresholds were not in agreement with pure tone averages.  Speech discrimination scores were very poor, and did not appear to be consistent with demonstrated communication ability.  The Veteran exhibited response behaviors typical of non-organic hearing loss, including half word responses (repeating only half of the familiar spondaic words).  The Veteran reported his in-service acoustic trauma.  He reported having bilateral hearing loss since service.  The Veteran stated that the first time his hearing was tested was four years ago.  He reported that occupationally, he worked in a furniture factory and a cotton mill, as well as a sock mill, without ear protection.  The examiner reported that it was not clear how long he worked in the factories.  He also reported 20 years of occupational exposure to chainsaws, mostly without ear protection, although he stated he wore an earplug in one ear sometimes.  He reported riding motorcycles and occasional hunting.  

The examiner opined that the April 2008 audiology consultation results demonstrated a bilateral hearing loss disability as defined by VA.  The examiner opined that based on the Veteran's stated history and the audiogram shown at separation, his hearing loss was less likely as not due to military noise exposure.  The examiner reported that although the Veteran did report significant combat noise exposure, he also reported a significant history of occupational noise exposure.  The examiner also reported that there was no high frequency hearing loss or threshold shift at separation.  The examiner cited a medical report that "concluded that based on current knowledge, noise-induced hearing loss occurs immediately, i.e., there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event."  The report also concluded that the "most pronounced effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure."

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Although the Veteran has conceded in-service acoustic trauma and has a current diagnosis of bilateral hearing loss as defined by VA, the evidence does not support a finding of a nexus.

Initially, although the Veteran's entrance examination shows some degree of hearing loss, it does not show a bilateral hearing loss disability as defined by VA.  Therefore, the Board finds that the Veteran was presumed sound at entrance to service.  The evidence fails to show that the Veteran's current bilateral hearing loss disability as defined by VA is related to his in-service acoustic trauma.

No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  The November 2011 examiner provided a negative nexus supported by a thorough rationale that took into account the Veteran's in-service noise exposure.  The examiner specifically noted in their rationale that the Veteran had significant combat noise exposure, but also had significant occupational noise exposure.  Furthermore, the examiner cited to a medical report regarding noise-induced hearing loss indicating that it would be measurable immediately following the exposure.  Therefore, the Board accords the November 2011 examiner's opinion great probative value.  

The Board acknowledges the Veteran statements regarding the onset of his bilateral hearing loss being in service.  However, the evidence does not support his assertions.  As noted by the VA examiner, the Veteran's STRs do not show a threshold shift.  While the absence of hearing loss in service is not a bar to service connection, the November 2011 examiner's opinion cites to a medical report supporting their opinion regarding the lack of a threshold shift at discharge from service.  

Moreover, the fact that VA examinations for nonservice-connected pension claims in March 1980, October 1982 and February 1990, in addition to no evidence of bilateral hearing loss complaints until 2002, despite treatment records dated since 1983 being of record, weigh against a finding that the Veteran's bilateral hearing loss began in service.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events now four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that the Veteran's bilateral hearing loss began in service.  
Here, the first contemporaneous evidence of bilateral hearing loss complaints was in 2002.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for three decades between the Veteran's military service and the earliest evidence of a bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  

The claims folder contains no competent and probative evidence of bilateral hearing loss being associated with the Veteran's active duty.  No medical professional has provided any such opinion to that effect.  Without competent and probative evidence of an association between bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.

Furthermore, as the evidence fails to show that bilateral hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence of bilateral hearing loss was in 2002, over three decades after service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  The fact that treatment records and VA examinations did show bilateral hearing loss until 2002 weigh against a finding of a continuity of symptomatology as already set forth above.  In this case, the contemporaneous records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


